DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                                      Drawings
3.      The drawings submitted on 06/30/2020 are accepted.
Specification
4.        Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
5.     Claims 1 and 3 are objected to because of the following informalities:  
I. Claim 1, line 8, “sensor 1” should be changed to - -a first sensor- -.  
II. Claim 1, line 9, “sensor 2” should be changed to - -a second sensor- -.  
III. Claim 1, line 17, “an alert panel” should be changed to - -the alert panel- -.
IV. Claim 1, line 19, “the sensor 2” should be changed to - -the second sensor- -.  
V. Claim 1, line 26, “a wild animals” should be changed to - -a wild animal- -.
VI. Claim 3, line 3, “Smartphone 1” should be changed to - -a smartphone- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.            Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 2016/0286629 A1), hereinafter refer to as Chen in view of Johnson et al., (US 2013/0027221 A1), hereinafter refer to as Johnson.
         Regarding claim 1, Chen discloses A low- altitude, low-power installable smart streetlight system comprising: 
a delineator streetlight that is installed in regular intervals (as shown in fig.2) at the same height as vehicles on medians or guardrails (sections 0078-0079, the height of the light units is dynamic), that is formed in zones of grouped multiple each with unique IDs (section 0075), and that is equipped with a lighting unit on the roadside (section 0075) and a reflection panel on the opposite-side of the direction of traffic (section 0074, the reflectors can be controlled to different position to reflect the light into a desired area); 
a low-power Bluetooth antenna (section 0061), inside of the delineator streetlight, that relays control signals between nearby the delineator streetlights (section 0061); 
a sensor unit (such as 228-N, 226, fig.2), on the reflection panel, equipped with a first sensor (228-N) that detects vehicles on roads and outputs a detection signal (section 0101) and a second sensor (226) that detects objects/person and outputs a detection signal (226 can detect occupancy status using camera sensors, which can processing image, section 0132); 
a control unit that controls the lighting unit to turn on when a car detection signal is inputted from the sensor unit (section 0101), that successively transmits the control 
an alert panel, equipped on the reflection panel, that is formed in an arrangement of multiple LEDs (section 0092); 
wherein the alert panel has the second sensors on each left-handed and right-handed side of the panel (the 226, 228 are installed around the side of the panel, as shown in fig.2), which is protruded in the middle to have two slopped sides (as shown in fig.2), to each detect object or person on and off the road (section 0202, 226 can detect the object in the vicinity of the luminaire with image, section 0202), and that has LEDs that distinguishes different colors (section 0002) as shown above. 
             But fails to specifically disclose detect a wild animal and the sensors detect the wild animal on and off road as claimed. 
             However Chen’s 226 can detect occupancy status using camera sensors, which can processing image (section 0132); therefore it would be obvious that this can sense if wild animals present, and Chen sensors 226 can also detect the object in the vicinity of the luminaire with image (section 0202); therefore, it would be obvious that it can be clearly seen if the animals are on and off the road. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know that Chen’s sensors 226 can be used to sense wild animals and then 
             But Chen fails to specifically disclose that has LEDs that distinguishes a caution LED and a warning LED with different colors, 19wherein the control panel flashes the warning LED when it decides that a wild animal has been detected on the road, transmits the control signal for flashing the warning LED on the alert panels to nearby delineator streetlights and the wild animal signal, flashes the caution LED when it decides that a wild animals has been detected nearby, off the road, and transmits the control signal for flashing the caution LED on the alert panels to nearby delineator streetlights.  wherein the control panel flashes the warning LED when it decides that a wild animal has been detected on the road, transmits the control signal for flashing the warning LED on the alert panels to nearby delineator streetlights and the wild animal signal, flashes the caution LED when it decides that a wild animals has been detected nearby, off the road, and transmits the control signal for flashing the caution LED on the alert panels to nearby delineator streetlights as claimed. 
               However Johnson teaches of a warning system for pedestrian and vehicle wherein the warning system comprising a plurality of LEDs with different color, wherein the system having two flash mode with distinguish colors for caution and warning (section 0030). 
               Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to control Chen’s light units in Johnson’s way for the warning and caution because Johnson provides the motivation it can provide a visual warning device capable of warning vehicles of an approaching hazard objects, where the visual warning device is compatible with commercially available traffic light configuration (section 0019). 
         Regarding claim 2, the low-altitude, low-power installable smart streetlight system of Claim 1, Chen further discloses wherein the control panel transmits the  
         Regarding claim 3, the low-altitude, low-power installable smart streetlight system of Claim 1, Chen further discloses wherein the control panel transmits the wild animal detection signal via push notification to a smartphone of a passenger in a car nearby the location where the wild animal has been detected when it decides that a wild animal has been detected on the road (the smartphone is using for transmitting the signals between vehicles and the control panel, section 0134).  
         Regarding claim 4, the low-altitude, low-power installable smart streetlight system of Claim 1, Chen further discloses further comprising an Internet of Things communication module that is equipped in the first delineator streetlight and the last delineator streetlight of the zone in the direction of traffic and that receives the control signal from delineator streetlights within the same zone and transmits the wild animal detection signal by Internet of Things communication with a central control server (signals are transmitting within the network through internet, section 0049).
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844